HUSTON, C. J.,
Dissenting. — I find myself unable to agree with my brothers in the conclusions they have reached in this case. The record shows that the sheriff made application to the board of commissioners for authority to appoint a deputy. Thereupon the board instituted an inquiry to ascertain if a ne*471cessity for. such appointment existed. They examined the sheriff, under oath. They examined the books and records of the sheriff’s office, and, after due deliberation and consideration, made the requisite order authorizing the sheriff to make the appointment, and fixed the compensation. It seems to me there was a sufficient compliance with the requirements of the statutes, although the record did not contain the averment that “a necessity existed” for such appointment.